Citation Nr: 0510022	
Decision Date: 04/06/05    Archive Date: 04/15/05	

DOCKET NO.  97-18 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

An August 2000 Board decision reopened the veteran's claim of 
entitlement to service connection for PTSD and denied service 
connection for PTSD.  The veteran appealed the Board's denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  A January 2002 Court order granted a joint motion 
vacating and remanding the portion of the Board's decision 
denying the veteran service connection for PTSD.  Copies of 
the joint motion and Court's order have been included in the 
claims file.


FINDINGS OF FACT

1.  The veteran did not engage in combat.  

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in, aggravated by, or 
related to active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if preexisting such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the veteran's symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressors occurred.  38 C.F.R. § 3.304(f) 
and 38 C.F.R. § 4.125 (2004) (requiring PSTD diagnoses to 
conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  There is some question as 
to whether he satisfies the criteria for such a diagnosis.  
The reports of April 1996 and May 2004 VA examinations 
reflect that the veteran did not meet the criteria for a 
diagnosis of PTSD.  In contrast, the results of a September 
1993 private psychological evaluation, and July 1997 addendum 
thereto, and a September 1993 VA examination indicate that 
the veteran had PTSD.  The Board will assume for purposes of 
this decision that the veteran has received valid diagnoses 
of PTSD.  

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of inservice stressors.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:  

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service.""

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the appellant 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  The fact that the appellant served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  His military personnel records reflect that 
he served on board the U.S.S. Constellation while it was 
located in the waters offshore of Vietnam from April 22 to 
November 9, 1972.  He has been awarded a National Defense 
Service Medal and a Vietnam Service Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  The 
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965, and March 28, 1973, in Vietnam 
or in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  

The veteran's military occupational specialty is not 
indicated.  The record does reflect that he received training 
in aviation fleet preparation Class A school.  For the 
following reasons, the Board finds that the veteran did not 
engage in combat with the enemy.  He does not have any 
military occupational specialty that indicates combat 
service.  There is no indication in the personnel records 
that he was assigned or participated in combat duties.  He 
was assigned to the U.S.S. Constellation and deck logs of 
that vessel, during the veteran's assignment, do not reflect 
that the vessel participated directly in any combat.  None of 
the veteran's awarded medals or decorations show combat 
service.  

Therefore, although the evidence shows that the veteran 
served in the waters offshore of Vietnam, the evidence does 
not support the conclusion that he personally engaged in 
combat with the enemy, and the provisions of 
38 U.S.C.A. § 1154(b) do not apply.  There must be credible 
supporting evidence of record that the alleged stressors 
actually occurred in order to warrant service connection.  
His lay testimony is insufficient, standing alone, to 
establish service connection.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997) (citing Moreau, 9 Vet. App. at 395).

The veteran has reported multiple stressors.  During a 
September 1984 personal hearing at the RO the veteran 
testified that he was in Vietnam for six months with rocket 
attacks every day.  In an April 1997 statement, and during a 
February 1997 personal hearing, at page 8, the veteran 
indicated that he had seen the body of J.H. Autrey in a body 
bag.  He also testified during a personal hearing at the RO 
in September 1999, at pages 2 and 3, that he experienced a 
hostile environment while onboard ship, including being 
threatened with court-martial if he did not return to work 
from a sit-out and seeing the dead body of a man who had been 
thrown overboard being pulled in.  In a May 2003 statement 
the veteran indicated that he had witnessed his friend, M. 
Mitchell, die due to stab wounds.  During a May 2004 
examination he indicated that he had witnessed his friend, M. 
McKinney, die due to stab wounds.  He identified the death of 
M. Mitchell as having been in August 1972.  

There is no evidence corroborating the veteran's assertion 
that he experienced rocket attacks or that he was actually in 
country in Vietnam.  His personnel records do not indicate 
that he was ever in DaNang.  There is evidence of record 
indicating that a J. H. Autrey was a casualty on April 21, 
1969.  There is no evidence corroborating that the veteran 
saw this individual in a body bag sometime in 1972.  Evidence 
of record indicates that there is no record of a M. Mitchell 
or a M. McKinney dying as a result of stab wounds, and there 
is no corroboration of the veteran's assertion that such 
event occurred while the veteran was onboard ship.  

The veteran has also asserted that he helped moved body bags.  
However, there is no corroborating evidence that he ever 
assisted in body bag transport.

Deck logs for the U.S.S. Constellation reflect that a dead 
body was retrieved on April 3, 1972, but the veteran was not 
received for duty on the U.S.S. Constellation until April 22, 
1972.  Therefore, there is no corroboration that he ever saw 
a dead body being retrieved that had been thrown overboard.  
Further, deck logs do not reflect that a stabbing occurred 
during the time the veteran's personnel records reflect that 
he was onboard ship, including during August 1972.  
Therefore, there is no corroboration that the veteran ever 
witnessed anyone being stabbed while on board ship.  

There is evidence of record regarding investigation of an 
incident of group protest aboard the U.S.S. Constellation 
beginning November 3, 1972.  Numerous individuals are listed 
as having been personally interviewed.  However, the veteran 
is not listed anywhere as having been a participant in a 
group protest, having been interviewed with respect to the 
group protest, or as having been involved at all in any kind 
of racial tension.  Therefore, there is no corroboration for 
his assertion that he was involved in any racial tension, as 
described at page 7 of the May 2000 personal hearing.  
Further, there is no corroboration that the veteran was 
exposed to any hostile environment while on board the U.S.S. 
Constellation.  

With respect to the veteran's description of being struck by 
shrapnel in the head while stationed near DaNang Air Base in 
1971, as he reported during a September 1993 VA examination, 
the veteran was not yet in the area of Vietnam in 1971.  It 
is observed that the veteran testified, in May 2000 at page 
4, when he was wounded with shrapnel he never sought 
treatment.  Therefore, there can be no corroborating evidence 
with respect to his reported shrapnel wound.  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty, and there is no 
independent verification of his reported inservice stressors.  
Therefore, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD, 
and it must be denied.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans' Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the claim 
was originally adjudicated in October 1996, prior to the 
enactment of the VCAA.  VCAA notice was provided to the 
veteran in March 2004.  Subsequent thereto, in October 2004, 
the claim was readjudicated and the veteran furnished with a 
supplemental statement of the case that included VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The March 2004 letter advised the veteran of what information 
and evidence was needed to substantiate his claim.  It 
informed him of what information and evidence must be 
submitted by him and advised him that he should submit any 
evidence in his possession that pertained to the claim.  It 
also informed him of what evidence and information would be 
obtained by the VA, as well as what evidence had been 
received.  When considering the notification letter as well 
as the original statement of the case and supplemental 
statements of the case the Board finds that the veteran was 
fully notified of the VCAA in accordance with Pelegrini.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond to 
the March 2004 letter.  For these reasons, to decide the 
appeal would not be prejudicial error to the claimant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App.  553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subjection to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre 
initial adjudication notice constitutes harmless error, 
especially since a RO determination that is "affirmed" by the 
Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
preadjudication notice is harmless error.  

With respect to the VA's duty to assist, the RO has obtained 
the VA evidence identified by the veteran.  Private treatment 
records have also been associated with the record.  The RO 
has also obtained service medical and personnel records as 
well as records relating to the ship the veteran was assigned 
to during his active service.  The veteran has been afforded 
multiple personal hearings and VA examinations.  Social 
Security records have also been obtained.  The Board is not 
aware of a basis for speculating that any other relevant 
records exist that have not been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for PTSD is denied.





	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


